     Case: 1:17-cv-02246 Document #: 120 Filed: 11/19/18 Page 1 of 6 PageID #:1743
                                                                                     1


 1                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
 2                                  EASTERN DIVISION

 3      DOROTHY FORTH, et al.,                    )   Docket No. 17 C 2246
                                                  )
 4                               Plaintiffs,      )
                                                  )
 5                  v.                            )   Chicago, Illinois
                                                  )   August 28, 2018
 6      WALGREEN CO., et al.,                     )   9:00 o'clock a.m.
                                                  )
 7                               Defendants.      )

 8                        TRANSCRIPT OF PROCEEDINGS - STATUS
                           BEFORE THE HONORABLE JOHN Z. LEE
 9
        APPEARANCES:
10
        For the Plaintiffs:                   ROBBINS GELLER RUDMAN & DOWD, by
11                                            MR. JASON HENRY ALPERSTEIN
                                              120 East Palmetto Park Road
12                                            Suite 500
                                              Boca Raton, Florida 33432
13
                                              SCOTT + SCOTT, ATTORNEYS AT
14                                            LAW, LLC, by
                                              MR. CAREY ALEXANDER
15                                            230 Park Avenue
                                              17th Floor
16                                            New York, New York 10169

17      For the Defendants:                   REED SMITH LLP, by
                                              MR. MICHAEL SCOTT LEIB
18                                            10 South Wacker Drive
                                              40th Floor
19                                            Chicago, Illinois 60606

20                                            REED SMITH LLP, by
                                              MS. SELINA COLEMAN
21                                            1301 K Street, N.W.
                                              Suite 1100 East Tower
22                                            Washington, DC 20005
                                                (appearing telephonically)
23
                               ALEXANDRA ROTH, CSR, RPR
24                              Official Court Reporter
                         219 South Dearborn Street, Room 1224
25                              Chicago, Illinois 60604
                                     (312) 408-5038
     Case: 1:17-cv-02246 Document #: 120 Filed: 11/19/18 Page 2 of 6 PageID #:1744
                                                                                     2


 1           (Proceedings had in open court:)

 2                 THE CLERK:     Case 17 CV 2246, Forth versus Walgreens.

 3                 MR. LEIB:     Good morning, your Honor.         Michael Leib on

 4      behalf of Walgreens.

 5                 MR. ALPERSTEIN:       Good morning, your Honor.         Jason

 6      Alperstein from Robbins Geller Rudman & Dowd on behalf of

 7      plaintiffs.

 8                 MR. ALEXANDER:       Good morning, your Honor.         Carey

 9      Alexander of Scott + Scott on behalf of plaintiffs and putative

10      class.

11                 MR. LEIB:     We also have a colleague of mine, Selina

12      Coleman, on the phone.

13                 MS. COLEMAN:      Good morning.

14                 THE COURT:     Good morning.

15                 All right.     Good morning, counsel.         So what's the

16      status of the case please?

17                 MR. ALPERSTEIN:       So last time we were before the Court

18      was in April, April 26 of this year.            Court consolidated the

19      cases, set a date for the filing of amended complaint and

20      answer.    And the parties began discovery.

21                 Since then the parties have served and responded to

22      written discovery.       Both parties have produced documents.               We

23      are still in the process of meeting and conferring on

24      defendant's production and the use of search terms for further

25      production.
     Case: 1:17-cv-02246 Document #: 120 Filed: 11/19/18 Page 3 of 6 PageID #:1745
                                                                                     3


 1                 We've also noticed a 30(b)(6) deposition.              We are in

 2      the process of meeting and conferring on that, the scope of the

 3      topics.    Document production does impact our ability to take

 4      some depositions, at least some of the topics.               But we are

 5      working collaboratively with defendants on this, and I think

 6      we'll resolve all these issues.

 7                 We also served a notice of serving the subpoenas to

 8      third parties duces tecum with deposition.              This is towards the

 9      entities that were involved in the development and the

10      implementation of the prescription savings club with Walgreens,

11      and also other pharmacy benefit managers of either the fund

12      plaintiffs and others that we believe have relationship with

13      Walgreens.

14                 So lot of discovery going on, a lot of meet and

15      conferring going on.        The only thing that I'd like to draw the

16      Court's attention is, we do have a deadline of November 12 for

17      the amendment of the pleadings.           And I think that might be

18      something that we may need to change, depending on where we are

19      with discovery.

20                 We are hopeful that we'll be able to work through a

21      lot of these issues that we are meeting and conferring about.

22      But perhaps if it please the Court, if we could be back here

23      maybe in about 60 days or so, sometime in October, just to give

24      an update on where discovery is.           At this point we haven't made

25      a determination where -- whether an amendment would be
     Case: 1:17-cv-02246 Document #: 120 Filed: 11/19/18 Page 4 of 6 PageID #:1746
                                                                                     4


 1      necessary.     We're not sure if we're able to do so depending on

 2      where we are with discovery.

 3                 So that's the only thing I'd like to bring to the

 4      attention of the Court.

 5                 THE COURT:     All right.      Anything to add?

 6                 MR. LEIB:     I don't have much to add, your Honor.               We

 7      will be serving our own discovery letter on opposing counsel.

 8      But opposing -- today we expect to send that letter.                The meet

 9      and confers have gone very well, and we have been coordinating,

10      working well.

11                 We have gathered over 1.9 million documents and are in

12      the process of reviewing 400,000 documents.              And as counsel

13      said, we are doing rolling productions.             We expect another

14      production to go out this week, and we'll continue as we review

15      to provide documents.

16                 I think that's really all I have to add.

17                 THE COURT:     What is the status of the meet and confers

18      with regard to ESI discovery?          I know that you said you're

19      negotiating search terms.         When do you think you will be able

20      to help -- well, when do you think the parties will be able to

21      wrap those discussions up, to determine whether or not they are

22      at issue, or whether they will have an agreement with regard to

23      custodians and search terms and the like?

24                 MR. LEIB:     We actually provided the list of search

25      terms to the other side quite a while ago.              I have not had any
     Case: 1:17-cv-02246 Document #: 120 Filed: 11/19/18 Page 5 of 6 PageID #:1747
                                                                                     5


 1      objections.     I don't know if they'll have any now.             We still

 2      are discussing custodians.          And that's easy to add upon

 3      agreement.

 4                 So I don't know what your thoughts are.

 5                 MR. ALPERSTEIN:        Yeah, I think our search terms were

 6      provided last week.       We are in the process of reviewing that,

 7      seeing if there is any additions to be made there.                I -- I

 8      think they look generally pretty good.             And if we have any

 9      additions, I don't think they will be any -- it won't be

10      controversial.

11                 So hopefully we'll be able to reach an agreement on

12      the search terms to be used so we can just get going on that.

13      And I don't anticipate that being a problem.

14                 MR. LEIB:     The parties have talked about having

15      another meet and confer right after Labor Day.               As I just said,

16      we'll be serving our discovery letter on them today.

17      Presumably we can have conversations regarding that.                And

18      hopefully before Labor Day if you have any concerns with search

19      terms or custodian you can let us know.             And we can meet and

20      confer about that during that conference and wrap all that in

21      one conference.

22                 MR. ALPERSTEIN:        Good.

23                 THE COURT:     Okay.     All right.     Very well.     I will go

24      ahead and set this case for further status.              Carmen, let's look

25      at the week of November 5.
     Case: 1:17-cv-02246 Document #: 120 Filed: 11/19/18 Page 6 of 6 PageID #:1748
                                                                                     6


 1                 THE CLERK:     November 6 at 9:00 o'clock.

 2                 MR. ALPERSTEIN:       That's good.

 3                 THE COURT:     Very good.

 4                 MR. ALPERSTEIN:       Thank you very much, your Honor.

 5           (Which were all the proceedings heard in this case.)

 6                                       CERTIFICATE

 7                 I HEREBY CERTIFY that the foregoing is a true, correct

 8      and complete transcript of the proceedings had at the hearing

 9      of the aforementioned cause on the day and date hereof.

10

11       /s/Alexandra Roth                                          11/1/2018
        __________________________________                       _________________
12        Official Court Reporter                                     Date
          U.S. District Court
13        Northern District of Illinois
          Eastern Division
14

15

16

17

18

19

20

21

22

23

24

25
